People v Carpiochuqui (2022 NY Slip Op 00430)





People v Carpiochuqui


2022 NY Slip Op 00430


Decided on January 26, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
FRANCESCA E. CONNOLLY
SYLVIA O. HINDS-RADIX
LARA J. GENOVESI, JJ.


2020-02733
 (Ind. No. 144/19)

[*1]The People of the State of New York, respondent,
vInti Carpiochuqui, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Jacob B. Sher of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Larry J. Schwartz, J., at plea; Kevin F. Russo, J., at sentencing), rendered September 18, 2019, convicting him of criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Although the defendant has served his sentence, the question of whether the sentence imposed should be reduced is not academic, because the sentence imposed has potential immigration consequences (see 8 USCA § 1101[f][7]; People v Saveljevs, 180 AD3d 943, 943; People v Juarez, 174 AD3d 822, 822). Considering all the relevant circumstances of this case, we conclude that the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DUFFY, J.P., CONNOLLY, HINDS-RADIX and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court